



COURT OF APPEAL FOR ONTARIO

CITATION: Ma v. Ottawa (City), 2019 ONCA 142

DATE: 20190222

DOCKET: C65978

Hourigan, Benotto and Huscroft JJ.A.

BETWEEN

Chuang Ma

Appellant

and

City of Ottawa

Respondent

Chuang Ma, in person

Jeremy Wright, for the respondent

Heard: February 21, 2019

On appeal from the judgment of Justice Robert Beaudoin of
    the Superior Court of Justice, dated September 6, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the endorsement of the motion judge
    dismissing his action pursuant to r. 2.1.01.

[2]

We see no basis to interfere with the decision of the motion judge. The
    essence of the appellants claim is that the Ottawa Police Service ought to
    have prevented an unnamed person from putting up posters stating that he was a
    spy. The motion judge correctly concluded that the respondent is not
    responsible at law for the torts of the officers of the Ottawa Police Service.
    The claim does not disclose a cause of action and is frivolous, vexatious and
    an abuse of process. The appeal is dismissed. The appellant shall pay the
    respondents costs of the appeal in the all-inclusive sum of $100.


